      Case 4:19-cr-06061-SAB      ECF No. 247   filed 10/26/20   PageID.1484 Page 1 of 1



                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 1
                            UNITED STATES DISTRICT COURT               Oct 26, 2020
 2
                         EASTERN DISTRICT OF WASHINGTON                    SEAN F. MCAVOY, CLERK
 3
 4
     UNITED STATES OF AMERICA,                       No. 4:19-CR-06061-SAB-5
 5
 6                        Plaintiff,                 ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
 7                        v.                         MODIFY RELEASE CONDITIONS
 8
     KALISTA ANN VILLA,                              MOTION DENIED AS MOOT
 9                                                     (ECF No. 244)
10                        Defendant.
                                                     MOTION GRANTED
11
                                                       (ECF No. 246)
12
13         Before the Court is Defendant’s Motion to Modify Conditions of Release,
14   ECF No. 246. Defendant recites in her motion that neither the United States nor
15   U.S. Probation oppose this request.
16         Specifically, Defendant requests permission to modify condition #31 and
17   resume in person contact with her husband, Kevin Moore.
18         The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
19   No. 244, is DENIED AS MOOT and ECF No. 246, is GRANTED. With prior
20   approval from U.S. Probation as to date, time and location, Defendant is permitted
21   in person contact with Kevin Moore.
22         All other terms and conditions of pretrial release not inconsistent herewith
23   shall remain in full force and effect.
24         IT IS SO ORDERED.
25         DATED October 26, 2020.
26
27                                 _____________________________________
                                             JOHN T. RODGERS
28                                  UNITED STATES MAGISTRATE JUDGE



     ORDER - 1
